     Case: 1:19-cv-00531 Document #: 22 Filed: 08/05/19 Page 1 of 1 PageID #:55

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                                Eastern Division

Warren B. McFerren
                                             Plaintiff,
v.                                                         Case No.: 1:19−cv−00531
                                                           Honorable Thomas M. Durkin
Receivables Management Partners, LLC
                                             Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, August 5, 2019:


        MINUTE entry before the Honorable Thomas M. Durkin: Pursuant to stipulation,
this action is hereby dismissed with prejudice. The 8/7/2019 status hearing is
vacated.Civil case terminated. Mailed notice(srn, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
